Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 6/25/2021, with priority to provisional 63/043,906 filed 06/25/2020.
Claim(s) 1-30 are pending for examination. Claim(s) 1, 21, 30 is/are independent claim(s). Claims 1-30 are subject to a restriction. Applicant elected claims 1, 5-16, 20, 21-26, 30. Claims 2-4, 17-19, 27-29 are withdrawn. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 21, 30, drawn to document pointers, feedback and DOM, classified in G06F 40/131.
II. Claims 1, 5-16, 20, 21-26, 30, drawn to segmenting and transforming, classified in G06F 40/151.

This application contains claims directed to the following patentably distinct species I, II. The species are independent or distinct because a separate search is required for each one. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 21, 30 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a different search is required for each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Ido Rabinovitch on 12/9/2022 a provisional election was made without traverse to prosecute the invention of segmenting, claims 1, 5-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-4, 17-19, 27-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “communication interfaces configured to receive”, “query engine configured to generate”, “ingestion engine configured to: segment”, “query processing module configured to: transform” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See analysis below. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

112 Means analysis: 
There is a presumption of not invoking 35 U.S.C. 112(f) when the terms “means for” or “step for” is not used. However, Using the 3-prong analysis in MPEP § 2181: 
(A) - Fist prong - The term “means” is not used, however, the term(s) “communication interfaces”, “query engine”, “ingestion engine”, “query processing module” is/are used as a substitute for “means” that is a generic placeholders, or nonce term(s), for performing the claimed function. 
 (B) - Second prong - The term “means” or the generic placeholder is modified by the functional language “receive”, “generate”, “segment”, “transform” and linked with the transition word, or linking phrase, “configured to” and 
(C) - Third prong - The generic placeholder(s) is/are not modified by sufficient structure, material, or acts for performing the claimed function. No hardware or structure, material, or acts are claimed. Therefor there is no “structure” or “material” in the claim(s). 
This means the presumption of not invoking 35 U.S.C. 112(f) is overcome. 
	Further, because 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked the written description must disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	 Applicant should keep in mind that the “structure, material, or acts” recited in the written description must be more than “general purpose computer” or general computer components.   
MPEP 2181 (II)(B) “Computer-Implemented Means-Plus-Function Limitations” describes what is required for these claims (emphasis by examiner): 
“In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc.,675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-10, 13, 17-20, 21-23, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu; Chang et al. US Pub. No. 2021/0240775 (Liu).
Claim 1: 
	Liu teaches: 
A method comprising:
receiving, at a local device from a remote device, query data representative of a question relating to source content of a source document of a repository of a plurality of source documents [¶ 0014] (user’s query, question and answering process), wherein the source content is associated with transformed content accessible from the local device [¶ 0046, 48, 53-55] (transform, or convert, to vectors) [¶ 0047, 56, 58] (BERT) [¶ 16, Figs. 2-3, see also ¶ 0016-21, 28-29] (server and user, server would be a “local device”, and a user would be a “remote device”); and
in response to determination, at the local device, of a match between the query data and at least one portion of the transformed content [¶ 0057-59] (question-to-question matching a server) [¶ 0048] (cosine similarity between vectors, retrieved question from the set of N questions with the highest similarity to the pre-processed user question is considered to be the best matched question), generating output data comprising one or more of a pointer to access [¶ 0040-41] (provide links to the most related articles within the community repository that may have answered the same or similar question, click below to see more, a link is a “pointer to access”), in the source document accessible from the remote device, at least one portion of the source document corresponding to the at least one portion of the transformed content, or a copy of the at least one portion of the source document [¶ 0014-15, 38-39, 50-51, 57, Fig. 4] (select a short inclusive snippet of the article, and display the snippet to the user, this is a “copy”).

	Liu teaches all the elements of the claim above, however Liu uses some different terminology and the elements are in different embodiments. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the terminology is an obvious variation of what is used in the claim and to combine the different embodiments of Liu. 

Claim 5: 
	Liu teaches: 
 The method of claim 1, further comprising: 
receiving a copy of the source document at the local device; segmenting the copy of the source document into a plurality of document segments [¶ 0048, Fig. 7] (compute the numerical sentence embedding for each of the N retrieved questions) [¶ 0050] (split answer is “segmenting”); and 
transforming each of the plurality of document segments into one or more respective transformed segments according to one or more transformations [¶ 0042] (stemming or cleaning is part of transforming) [¶ 0046, 48, 53-55, Fig. 7] (transform, or convert, to vectors).

Claim 7: 
	Liu teaches: 
The method of claim 5, wherein the one or more transformations comprise one or more of: 
a coarse linearization transform to generate coarse numerical vectors representative of coarse content of the plurality of document segments [¶ 0042] (stemming or cleaning the input is “coarse”) [¶ 0046, 48, 53-55] (transform, or convert, to vectors), or a fine-detail transformation to generate fine-detail transformed content records representative of the content of the plurality of document segments.

Claim 8: 
	Liu teaches: 
The method of claim 7, wherein at least one of the coarse transform and the fine-detail transformation comprises a transformation, applied to one or more document segments, based on Bidirectional Encoder Representations from Transformers (BERT) processing [¶ 0046, 48, 53-55] (transform, or convert, to vectors) [¶ 0047, 56, 58] (BERT) [¶ 0058] (Stanford Question Answering Dataset (SQuAD)) [¶ 0047] (“BERT makes use of Transformer, an attention mechanism that learns contextual relations between words (or sub-words) in a set of text. In one form, Transformer includes two separate mechanisms—an encoder that reads the text input and a decoder that produces a prediction for the task. As opposed to directional models, which read the text input sequentially (left-to-right or right-to-left), the Transformer encoder reads the entire sequence of words at once. Therefore, it is considered bidirectional. This characteristic allows the model to learn the context of a word based on all of its surroundings (i.e., left and right of the word).”).

Claim 9: 
	Liu teaches: 
The method of claim 7, further comprising: 
transforming the query data into transformed query data compatible with the transformed source content [¶ 0042] (stemming or cleaning) [¶ 0046, 48, 53-55] (transform, or convert, to vectors) [¶ 0042, 50, Figs 6-7] (run pre-processing on user question).

Claim 10: 
	Liu teaches: 
The method of claim 9, further comprising: 
identifying one or more candidate portions in the transformed source content with respective coarse numerical vectors matching, according to a first criterion, the transformed query data content [¶ 0042] (stemming or cleaning) [¶ 0046, 48, 53-55] (transform, or convert, to vectors) [¶ 0042, 50, Figs 6-7] (run pre-processing on user question).

Claim 13: 
	Liu teaches: 
The method of claim 5, wherein segmenting the source content into the plurality of document segments comprises: 
segmenting the source content into the plurality of document segments according to one or more pre-processing rules [¶ 0046, 48, 53-55, Fig. 7] (transform, or convert, to vectors) [¶ 0048, Fig. 7] (compute the numerical sentence embedding for each of the N retrieved questions) [¶ 0050] (split answer is “segmenting”).

Claim 17: 
	Liu teaches: 
The method of claim 1, further comprising: identifying based on the received query data representative of the question one or more additional questions, from a repository of query data representative of a plurality of questions associated with source documents, to apply to the transformed content [¶ 0016, 35, Fig. 2] (second database) [¶ 0036] (forum-like pages for different users to answer the same question in different ways).

Claim 18: 
	Liu teaches: 
The method of claim 1, further comprising: determining whether the received query data matches one of pre-determined questions; and in response to determining that the received query data matches one of the pre-determined questions, generating the output data based on one or more answer data records associated with the matched one of the pre-determined questions [¶ 0035] (search to find the most similar questions to the one input, these are “pre-determined”).

Claim 19: 
	Liu teaches: 
The method of claim 1, wherein the local device is located at one of: a first network operated by a first party with the first network being different from a second network on which the remote device is located with the second network being operated by a second party, or a third network on which the remote device is also located [¶ 0016, Fig. 2] (user device, two server devices).

Claim 20: 
	Liu teaches: 
 The method of claim 1, further comprising: 
segmenting, at the remote device, the copy of the source document into a plurality of document segments [¶ 0048, Fig. 7] (compute the numerical sentence embedding for each of the N retrieved questions) [¶ 0050] (split answer is “segmenting”); 
transforming, at the remote device, each of the plurality of document segments into one or more respective transformed segments according to one or more transformations [¶ 0046, 48, 53-55, Fig. 7] (transform, or convert, to vectors); and 
communicating the one or more respective transformed segments to the local device for storage at the local device [¶ 0057] (stored or processed in advance).


	
Claims 21-23, 27-30: 
Claim(s) 21, 30 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claim 21 is a “system” claim and Claim 30 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 22 is/are substantially similar to Claim 5 and is/are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 23 is/are substantially similar to Claim 7 and is/are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 27 is/are substantially similar to claim 17 and is/are rejected using the same art and the same rationale as Claim 17. 
Claim(s) 28 is/are substantially similar to claim 18 and is/are rejected using the same art and the same rationale as Claim 18. 
Claim(s) 29 is/are substantially similar to claim 19 and is/are rejected using the same art and the same rationale as Claim 19. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu; Chang et al. US Pub. No. 2021/0240775 (Liu) in view of Sianez; Roy Fugère US Pub. No. 2021/0191925 (Sianez).
Claim 6: 
	Liu teaches all the elements shown above. 
	Liu fails to teach, but Sianez teaches: 
The method of claim 5, further comprising: 
receiving from an administrator information identifying location of the source document in the repository of the plurality of source documents [¶ 0104] (user specified sources).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of answering questions in Liu and the method of retrieve search results in Sianez, with a reasonable expectation of success. 
	The motivation for this combination would have been “securely and efficiently retrieve and present search results that provide an answer to a user's query” [Sianez: ¶ 0008].

Claim(s) 11-12, 14-16, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu; Chang et al. US Pub. No. 2021/0240775 (Liu) in view of Gao; Yifan et al. US Pub. No. 2021/0174023 (Gao).
Claim 11: 
	Liu teaches all the elements shown above. 
	Liu fails to teach, but Gao teaches: 
The method of claim 10, further comprising: 
determining, from one or more fine-detail transformed content records corresponding to the one or more candidate portions identified based on their respective numerical vectors, at least one fine-detail transformed content record matching, according to a second criterion, a fine-detail transformed data of the query data [¶ 0017, 21, 39, 41, 55-57, 81, 88, 92-97] (coarse-to-fine reasoning process and utilizing sentence-level selection scores for weighting token-level span distributions) [¶ 0044-45] (BERT) [¶ 0061] (Stanford Question Answering Dataset (SQuAD)) [¶ 0070-72, 80-81] (tokenize vector) [¶ 0087] (match).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of answering questions in Liu and the method of coarse-to-fine reasoning in Gao, with a reasonable expectation of success. 
	The motivation for this combination would have been “improved effectiveness in conversational machine reasoning” and improved performance [Gao: ¶ 0021, 62, 94].

Claim 12: 
	Gao teaches: 
The method of claim 9, further comprising: 
identifying one or more candidate portions in the transformed source content with respective fine-detail transformed content records matching, according to a second criterion, the transformed query data [¶ 0017, 21, 39, 41, 55-57, 81, 88, 92-97] (coarse-to-fine reasoning process and utilizing sentence-level selection scores for weighting token-level span distributions) [¶ 0044-45] (BERT) [¶ 0061] (Stanford Question Answering Dataset (SQuAD)) [¶ 0070-72, 80-81] (tokenize vector) [¶ 0087] (match).

Claim 14: 
	Gao teaches: 
The method of claim 13, wherein segmenting the source content comprises: 
segmenting the source content into the plurality of document segments according to hierarchical rules semantically associating one portion of the source content with one or more other portions of the source content [¶ 0012, 39, 45, 45-50, 81, 92] (rules, weighting token-level span distributions with sentence-level selection scores from the memory modules, two levels means there are “hierarchical rules”).

Claim 15: 
	Gao teaches: 
The method of claim 5, further comprising: 
retrieving augmented data associated with the received source document; and segmenting a combination of the source document and the augmented data into the plurality of document segments [¶ 0087-88, 92] (label target rule spans).

Claim 16: 
	Liu teaches: 
The method of claim 15, wherein retrieving the augmented data comprises one or more of: 
retrieving the augmented data based on links included in the source document [¶ 0018, 36] (related documents and articles, forum); or performing co-reference resolution to determine one or more names or expressions identified in the source document, and searching information repositories accessible from the local device to retrieve additional information associated with the determined one or more names or expressions identified in the source document [¶ 0031] (pointer) [¶ 0015] (search) [¶ 0016, 35, Fig. 2] (second database).

Claims 24-26: 
Claim(s) 24 is/are substantially similar to, and a combination of claims 9, 10, and 11 and is/are rejected using the same art and the same rationale as claim 9, 10, 11. 
Claim(s) 25 is/are substantially similar to and a combination of claims 13, 14 and is/are rejected using the same art and the same rationale as claim 13, 14. 
Claim(s) 26 is/are substantially similar to claim 15 and is/are rejected using the same art and the same rationale as Claim 15. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Denninghoff; Karl Louis US 20190220487 teaches: link designed to take him directly to specific content within the target document, fragment hyperlink; span of text for answer. 
Schabes, Yves et al. US 20040117352 teaches: answering a natural language question, receive a question and transform the question into one or more partially unspecified queries. 
Xiao; Jinfeng et al. US 20210216577 teaches: BERT, SQuAD, ¶ 0070-77-Vector, QA space, word level encoding vector, cache, server. 
Feng; Yihao et al. US 20210374524 teaches: fine-tuned BERT, Stanford question answering dataset (SQuAD), vector; 0055- S.Math.T.sub.i+E.Math.T.sub.j, where S is the starting vector and E is the ending vector introduced in BERT. T.sub.i and T.sub.j are the token embeddings output from BERT for position i and j separately. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov